DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3-6 are objected to because of the following informalities:  
In claim 3, lines 1-2, the phrase “the complementary ultrasonic welding features” lacks proper antecedent basis in the claim, since this is the first occurrence of “complementary ultrasonic welding features”.  Since “complementary ultrasonic welding features” is recited in claim 2, it is presumed that applicant intended for claim 3 to depend from claim 2, not claim 1.  For examination purposes, claim 3 is examined as depending from claim 2.  
Claims 4-6 are objected to as depending from an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 1, the phrase “the tab receiver” lacks proper antecedent basis in the claim, since this is the first occurrence of “tab receiver”.  Since “tab receiver” is recited in claim 9, and “the first leg” and “the second leg” are recited in claim 10, it is not clear on which claim applicant intends for claim 11 to depend.  
Claim 12 is objected to as depending from an objected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (EP 3,338,703).
With respect to claim 1, Shelton et al. disclose a surgical instrument end effector ([0013]), comprising: (a) a first jaw ([0013]); (b) a second jaw ([0013]) comprising an anvil having a plurality of staple forming pockets (anvil is configured to deform staples, [0013]), wherein the first and second jaws are operable to clamp and staple tissue positioned therebetween (the second jaw is pivotable relative to the first jaw, [0013]); (c) a staple cartridge 540 (fig. 20, [0066]) configured for receipt within the first jaw (staple cartridge is insertable into the first jaw, [0013]), the staple cartridge 540 including: (i) a cartridge body 542 (figs. 20 and 21, [[0068]), (ii) a lower tray (shell 402, fig. 20, [0065]), the cartridge body and the lower tray being configured to couple together (the cartridge body is inserted into the shell, [0065]), and (iii) a plurality of staples ([0014]); and (d) a retention cap (retainer 502, spring latch 501, figs. 20 and 21, [0066], [0067]) configured to fasten (retainer 502 is secured to the cartridge body, [0067]) to a proximal end of the cartridge body 542 and to engage the lower tray 402 (flange 510 of retainer 502 engages the shell 402, fig. 20), the retention cap being further configured to fix the position of the lower tray relative to the cartridge body.  Shelton et al. disclose that the flanges 510 of the retainer abut the lateral sides of the tray (fig. 20, [0068]) and that the spring latch 501 of the retainer holds the lateral sides of the tray (figs. 20 and 22, [0067]), with the cartridge body between the retainer and the tray (figs. 20 and 22), thereby preventing movement of the cartridge body and lower tray relative to each other; and therefore the retention cap (retainer 502, latch 501) is considered to be configured to fix the position of the lower tray relative to the cartridge body.
With respect to claim 8, Shelton et al. disclose the lower tray (shell 402) includes a tab (Annotated Figure A) configured for engagement with the retention cap (retainer 502, spring latch 501).    

    PNG
    media_image1.png
    670
    815
    media_image1.png
    Greyscale

With respect to claim 9, Shelton et al. disclose the retention cap (retainer 502, spring latch 501) includes a tab receiver (Annotated Figure A), the tab receiver being configured to receive the tab (Annotated Figure A) of the lower tray to trap the tab between the retention cap and the cartridge body.  As shown in Annotated Figure A, the tab receiver is adjacent the tab, and therefore the tab receiver is considered to receive the tab.  Since the tab is positioned between a lower (as seen in Annotated Figure A) portion of the cartridge body and the tab receiver, the tab receiver is considered to be configured to trap the tab between the retention cap and the cartridge body.  
With respect to claim 10, Shelton et al. disclose the tab of the lower tray including a first leg and a second leg, the first leg extending inwardly (Annotated Figure B) from a side of the lower tray, the second leg extending upwardly (Annotated Figure C) relative to the first leg.  

    PNG
    media_image2.png
    415
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    639
    767
    media_image3.png
    Greyscale

With respect to claim 11, Shelton et al. disclose the tab receiver (Annotated Figure A) having a first channel (Annotated Figure A) and a second channel (Annotated Figure A), the first channel being configured to receive the first leg (Annotated Figure A) of the tab such that the first leg is disposed between an upper surface of the cartridge body and the retention cap.  The first channel is adjacent the first leg, and therefore the first channel is considered to receive the first leg.  As shown in figure 21, the first leg is disposed between an upper surface of the cartridge body and the retention cap. 
With respect to claim 12, Shelton et al. disclose the second channel (Annotated Figure A) being configured to receive the second leg to permit extension of the tab through the retention cap.  As shown in figure 20, the second channel is adjacent the second leg, and therefor the second channel is considered to be configured to receive the second leg.  Since there is no obstacle preventing the tab from extending through the second channel, the second channel is considered to be configured to permit extension through the retention cap.  
With respect to claim 13, Shelton et al. disclose the cartridge body defining a recess (slot 543 between walls 550, fig. 22, [0070]) configured for receipt of the retention cap (the hairpin retainer 507 portion of the spring latch 501, fig. 22, [0070]) therein.  
With respect to claim 14, Shelton et al. disclose the retention cap (retainer 502, spring latch 501) having a first side portion (Annotated Figure B) and a second side portion (Annotated Figure B), the first side portion and the second side portion being separated by a vertical slot (Annotated Figure B) extending through the staple cartridge 540. 
With respect to claim 15, Shelton et al. disclose a surgical instrument (surgical stapling system, [0013]) including a body (handle, [0011]); a shaft ([0013]) extending distally from the body; and the surgical instrument end effector of claim 1, wherein the surgical instrument end effector is disposed at a distal end of the shaft ([0011]).  
With respect to claim 16, Shelton et al. disclose a staple cartridge assembly for use with a surgical instrument end effector ([0013]), comprising: (a) a staple cartridge 540 (fig. 20, [0066]) configured for receipt with a first jaw ([0013]) of the surgical instrument end effector, the staple cartridge including: (i) a cartridge body 542 (figs. 20 and 21, [0068]), (ii) a lower tray (shell 402, fig. 20, [0065]) coupled with the cartridge body (the cartridge body is inserted into the shell, [0065]), and (iii) a plurality of staples ([0014]); and (b) a retainer (retainer 502, spring latch 501, figs. 20 and 21, [0066], [0067]) selectably couplable to both the cartridge body and the lower tray, at a proximal end of the staple cartridge (fig. 20), at least a portion of the retainer being configured to extend around (figs. 20 and 22) at least a portion of the staple cartridge to secure the position of the cartridge body relative to the lower tray.  Shelton et al. disclose that the flanges 510 of the retainer extend around the lateral sides of the cartridge 540 (figs. 20 and 21) and that the spring latch 501 of the retainer extends around the lateral sides of the cartridge 540 (fig. 22) and holds the lateral sides of the tray (figs. 20 and 21, [0067]), with the cartridge body between the retainer and the tray (figs. 20 and 22), thereby preventing movement of the cartridge body and lower tray relative to each other; and therefore the retainer is considered to be configured to extend around (figs. 20 and 22) at least a portion of the staple cartridge to secure the position of the cartridge body relative to the lower tray.  
With respect to claim 17, Shelton et al. disclose the retainer (retainer 502, spring latch 501, figs. 20 and 21, [0066], [0067]) includes a grip (handle portion 520, fig. 20, [0069]) and a cartridge receiving portion (the proximal portion of the retainer 502, figs. 20 and 21), the cartridge receiving portion being configured to receive the proximal end of the staple cartridge (fig. 20).
Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronhalt et al. (US Pat. Publ. No. 2013/0256383).
With respect to claim 18, Aronhalt et al. disclose a method for securing a lower tray (cartridge pan 2404, fig. 181, [0572]) of a staple cartridge (staple cartridge assembly 2400, fig. 181, [0572]) to a cartridge body 2402 (fig. 181, [0572]), the method comprising:(a) inserting the cartridge body 2402 into the lower tray 2404 (the cartridge pan surrounds the cartridge body, [0572], fig. 181), the step of inserting including inserting a first tab (tabs 2410, figs. 181 and 182, [0572]) of the lower tray into a first channel (grooves 2408, figs. 181 and 182, [0572]) of the cartridge body, (b) applying a force to a first portion (the tabs 2410) of the lower tray to deform the first portion and thereby increase engagement between the lower tray and the cartridge body (tabs 2410 are deformed such that the tabs extend into the grooves, [0572]); and (c) further applying the force to the first portion until a predetermined amount of engagement between the lower tray and the cartridge body is achieved (tabs 2410 are deformed such that the tabs extend into the grooves, [0572]).  Aronhalt et al. disclose that the tabs 2410 are inserted into the grooves 2408 and deformed such that the tabs extend into the grooves as shown in figure 182; since the force applied to deform the tabs is progressive, Aronhalt et al. is considered to disclose further applying the force to the first portion until a predetermined amount of engagement (the amount of engagement shown in figure 182) between the lower tray and the cartridge body is achieved.    
With respect to claim 19, Aronhalt et al. disclose the first portion (the tabs 2410) corresponding to a portion of the first tab (tabs 2410) of the lower tray.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al.
With respect to claim 2, Shelton et al. disclose the cartridge body 542 and the retention cap (retainer 502, spring latch 501, figs. 20 and 21, [0066], [0067]) including complementary features.  The handle 520 of the retention cap is complementary to the distal end 547 of the cartridge body 542 (fig. 21); the flanges 510 are complementary to the lateral sides of the cartridge body 542 (fig. 21); and the pair of arms (Annotated Figure C, one arm hidden) are complementary to the lateral sides of the cartridge. 
Shelton et al. fail to disclose that the complementary features are ultrasonic welding features.  While Shelton et al. fail to disclose that the complementary features are ultrasonic welding features, the claim does not set forth any structure that distinguishes the complementary features as ultrasonic welding features.
However, in another embodiment, Shelton et al. disclose attaching anvil elements by ultrasonic welding (laser welding, [0102]), to securely attach two elements of the device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include complementary ultrasonic welding features as taught by Shelton et al. in the embodiment of paragraph [0102], to provide further security to the attachment of the cartridge body and the retention cap, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      
With respect to claim 3, Shelton et al. disclose complementary features.  The handle 520 of the retention cap is complementary to the distal end 547 of the cartridge body 542 (fig. 21) and is configured to receive the distal end of the cartridge body; and the flanges 510 are complementary to the lateral sides of the cartridge body 542 (fig. 21) and are configured to receive the lateral sides of the cartridge body. 
Shelton et al. fail to disclose the complementary features including an energy director and an energy well, the energy well being configured to receive the energy director.  While Shelton et al. fail to disclose that the complementary features include an energy director and an energy well, the claim does not set forth any structure that distinguishes the complementary features as an energy director and an energy well.  
However, in another embodiment, Shelton et al. disclose attaching anvil elements by ultrasonic welding (laser welding, [0102]), to securely attach two elements of the device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include an energy director and an energy well for ultrasonic sealing as taught by Shelton et al. in the embodiment of paragraph [0102], to provide further security to the attachment of the cartridge body and the retention cap, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      
With respect to claim 4, Shelton et al. disclose the complementary features of the handle 520 of the retention cap and the distal end 547 of the cartridge body 542 (fig. 21), and the flanges 510 of the retention cap and the lateral sides of the cartridge body 542 (fig. 21). 
Shelton et al. fail to disclose the retention cap including the energy director and the cartridge body including the energy well.   While Shelton et al. fail to disclose that the complementary features include an energy director and an energy well, the claim does not set forth any structure that distinguishes the complementary features as an energy director and an energy well.  
However, in another embodiment, Shelton et al. disclose attaching anvil elements by ultrasonic welding (laser welding, [0102]), to securely attach two elements of the device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include the retention cap including an energy director and the cartridge body including an energy well for ultrasonic sealing as taught by Shelton et al. in the embodiment of paragraph [0102], to provide further security to the attachment of the cartridge body and the retention cap, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      
With respect to claim 5, Shelton et al. disclose the handle 520 of the retention cap including a chamfered portion (Annotated Figure C), the chamfered portion forming an edge configured for engagement with distal end 547 of the cartridge body (Annotated Figure C).  
Shelton et al. fail to disclose the energy director including a chamfered portion, the chamfered portion forming an edge configured for engagement with the energy well.   While Shelton et al. fail to disclose that the complementary features include an energy director and an energy well, the claim does not set forth any structure that distinguishes the complementary features as an energy director and an energy well.  
However, in another embodiment, Shelton et al. disclose attaching anvil elements by ultrasonic welding (laser welding, [0102]), to securely attach two elements of the device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include the energy director including a chamfered portion, the chamfered portion forming an edge configured for engagement with the energy well for ultrasonic sealing as taught by Shelton et al. in the embodiment of paragraph [0102], to provide further security to the attachment of the cartridge body and the retention cap, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      
With respect to claim 6, Shelton et al. disclose the chamfered portion (Annotated Figure C) being oriented at an oblique angle relative to a longitudinal axis (Annotated Figure C) defined by the staple cartridge.
Shelton et al. fail to disclose the energy director being oriented at an oblique angle relative to a longitudinal axis defined by the staple cartridge.  While Shelton et al. fail to disclose that the complementary features include an energy director, the claim does not set forth any structure that distinguishes the features as an energy director.  
However, in another embodiment, Shelton et al. disclose attaching anvil elements by ultrasonic welding (laser welding, [0102]), to securely attach two elements of the device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include the energy director being oriented at an oblique angle relative to a longitudinal axis defined by the staple cartridge for ultrasonic sealing as taught by Shelton et al. in the embodiment of paragraph [0102], to provide further security to the attachment of the cartridge body and the retention cap, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      
With respect to claim 7, Shelton et al. disclose four pairs of complementary features; the handle 520 of the retention cap is complementary to the distal end 547 of the cartridge body 542 (fig. 21); the flanges 510 are complementary to the lateral sides of the cartridge body 542 (fig. 21); and the pair of arms (Annotated Figure C, one arm hidden) are complementary to the lateral sides of the cartridge. 
Shelton et al. fail to disclose that the four pairs of complementary features are ultrasonic welding features.  While Shelton et al. fail to disclose that the complementary features are ultrasonic welding features, the claim does not set forth any structure that distinguishes the complementary features as ultrasonic welding features.
However, in another embodiment, Shelton et al. disclose attaching anvil elements by ultrasonic welding (laser welding, [0102]), to securely attach two elements of the device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Shelton et al. to include four pairs of complementary ultrasonic welding features as taught by Shelton et al. in the embodiment of paragraph [0102], to provide further security to the attachment of the cartridge body and the retention cap, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aronhalt et al.
With respect to claim 20, Aronhalt et al. disclose applying a force to the tabs 2410 of the lower tray to deform the first portion to increase engagement between the lower tray and the cartridge body.
Aronhalt et al. fail to disclose that the step of applying force includes using a heat-staking process.
In another embodiment, Aronhalt et al. disclose attaching an anvil-attachable layer 2464 to a cartridge body 2452 by heat-staking (figs. 183 and 184, [0578]), to securely attach two elements of the device.  
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Aronhalt et al. to further include using a heat-staking process as taught by Aronhalt et al. in the embodiment of figures 183-184, to provide further security to the attachment of the tray and cartridge body, and, in the absence of any unexpected results, as the use of an art-recognized expedient for attaching one mechanical element to another.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton et al. (EP 3547325) disclose a cartridge body and a cartridge tray (fig. 155A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 June 2022